Case 1:06-cr-00179-SEB-DML Document 78 Filed 01/19/21 Page 1 of 2 PageID #: 240




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                             )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )     No. 1:06-cr-00179-SEB-DML
                                                       )
 CHARLES LEE MITCHELL,                                 ) -01
                                                       )
                               Defendant.              )

              Order Denying Motion for Sentence Reduction Without Prejudice

        On January 25, 2019, Defendant filed a letter asking if he is eligible for a sentence reduction

 under the First Step Act of 2018 (the “First Step Act”), Pub. L. No. 115-391, § 404, 132 Stat. 5194,

 5222 (2018). This letter was docketed as a motion. Dkt. 59. The Court appointed counsel to

 represent Defendant and stayed the case. Dkt. 61. Counsel from the Indiana Federal Community

 Defender appeared on Defendant's behalf, dkt. 62, but then withdrew because she could not locate

 Defendant, dkts. 66, 67. After counsel located Defendant, she appeared again on his behalf, but

 later withdrew again. Dkts. 75, 76.

        After counsel withdrew, the Court informed Defendant that he must pursue his motion for

 sentence reduction pro se unless he hired private counsel. Dkt. 77. The Court ordered Defendant

 to do the following within 42 days: (1) notify the Court of his intention to withdraw his motion for

 sentence reduction; or (2) file a brief in support of his motion for sentence reduction stating the

 basis of his claim. Id. The Court noted that a brief was necessary because Defendant had not

 identified a basis to grant a motion for sentence reduction. The Court warned Defendant that his

 motion for sentence reduction would be considered abandoned and denied without prejudice if he

 did not return the form motion as directed. Id. The Court mailed the Order to Defendant on

 November 2, 2020.
Case 1:06-cr-00179-SEB-DML Document 78 Filed 01/19/21 Page 2 of 2 PageID #: 241




        As of the writing of this Order, Defendant has not filed a brief in support his motion for

 sentence reduction, and the deadline for doing so has passed. Accordingly, the Court considers

 Defendant's motion for sentence reduction abandoned, and the motion, dkt. [59], is denied without

 prejudice. Nothing in this Order, however, prohibits Defendant from filing a new motion for

 sentence reduction.

        IT IS SO ORDERED.



            1/19/2021
 Date: __________________                              _______________________________
                                                        SARAH EVANS BARKER, JUDGE
                                                        United States District Court
                                                        Southern District of Indiana




 Distribution:

 Charles Lee Mitchell
 Reg. No. 08403-028
 FMC Lexington
 Federal Medical Center
 P.O. Box 14500
 Lexington, KY 40512

 All Electronically Registered Counsel




                                                2
